Citation Nr: 0300265	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  97-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1980 
to May 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  When the veteran's claim was 
before the Board in March 2000, it was remanded for 
additional development.  It was returned to the Board in 
December 2002 for further appellate action.

The veteran testified before a hearing officer at the RO 
in March 1998.  A transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2. The veteran's disability of the lumbosacral spine is 
manifested by limitation of motion which does not more 
nearly approximate severe than moderate; neither listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in a standing position, nor abnormal mobility on forced 
motion is shown.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 
20 percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining 
to the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that further development of 
the medical evidence is in order.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities at issue, except as noted below.  In this 
regard the Board notes that where entitlement to 
compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Service connection for lumbosacral strain, with a 
disability evaluation of 10 percent, was granted in 
November 1983.  The veteran submitted the instant claim 
for increase in December 1996.  He stated that his 
disability had become increasingly severe.

A VA examination was carried out in January 1997.  The 
veteran reported that due to his back disability, he had 
difficulty sweeping, mopping, and forward bending.  He 
also indicated that he had low back pain that was affected 
by changes in weather.  The veteran complained of numbness 
in the left leg, but the examiner noted that there was no 
true peripheral nerve route distribution.  The veteran 
indicated that he could walk about one block before back 
and leg pain set in.  He denied bowel and bladder 
problems.  He stated that he occasionally took muscle 
relaxers and that his back flared up approximately one 
time per month, for two or three days.  On physical 
examination, the veteran had normal lumbar lordosis.  He 
had tenderness and was noted to react dramatically to 
palpation of the sinus process of the lumbar spine and the 
paraspinal muscles.  Range of motion testing revealed 
lateral extension to 30 degrees bilaterally and rotation 
to 45 degrees bilaterally.  The veteran could forward flex 
and touch his toes easily.  Sensation to light touch in 
the L1 through S1 distributions was equal bilaterally with 
the exception of some decreased sensation in the S1 
distribution of the right foot.  Reflexes were 3/4 and 
equal bilaterally in the patellar tendon and 2/4 and equal 
bilaterally in the Achilles.  Babinski sign was negative 
and there was no clonus.  Motor strength was 5/5.  
Straight leg raise was negative bilaterally.  The 
assessment was no abnormalities of the lumbar spine.  X-
rays of the veteran's lumbar spine revealed mild 
degenerative joint disease.

In a May 1997 statement the veteran argued that his low 
back disability warranted a higher evaluation.  He noted 
that the disability caused constant pain and was easily 
aggravated by activities such as prolonged walking, 
sitting or standing.  He stated that he experienced 
radiating pain down both legs.  

The veteran testified before a hearing officer at the RO 
in March 1998.  He indicated that when the muscles in his 
back tightened up he had pain from his shoulders to his 
low back.  He also stated that sitting for long periods 
caused pain in his low back and hips, as well as 
stiffness.  He complained that the pain radiated down his 
legs, the right worse than the left.  He stated that he 
often had muscle spasms, and that he awoke two or three 
times each night because of pain and stiffness.  He 
indicated that bending over caused pain and stiffness in 
his back.  He complained of trouble standing for more than 
10 minutes and of problems walking and climbing stairs due 
to his back disability.  The veteran indicated that he had 
not sought recent treatment through VA because a surgeon 
there had told him that there was nothing that could be 
done for his back pain.  He stated that he occasionally 
wore a back brace.  He endorsed numbness in his left leg 
after sitting.  

VA examinations were conducted in October 1998.  The 
veteran denied having received treatment for his low back 
disability, but emphasized that it was a significant 
problem for him.  He reported that two years prior to the 
examination he had seen an orthopedist who had told him 
that there was nothing that could be done for his back.  
He endorsed nocturnal pain which occasionally woke him.  
He indicated that he could walk one block prior to 
stopping secondary to back pain.  He walked independently 
without assistive devices.  On physical examination, the 
veteran walked with a normal heel to toe gait.  Range of 
motion testing revealed forward bending to 85 degrees, 
lateral bending to 35 degrees bilaterally, and rotation to 
40 degrees bilaterally with tenderness at the extremes of 
motion.  The veteran had a thoracic kyphosis which 
appeared to be within normal limits, correctable to full 
extension in the veteran's thoracic spine.  Lumbar 
lordosis was normal.  The veteran had bilateral 
lumbosacral pain to direct pressure at the lumbosacral 
junction.  Motor strength was 5/5 and symmetric.  Reflexes 
at the knee and ankle were 1+ and symmetrical.  There was 
no evidence of clonus.  Babinski sign was negative and 
sensation was intact.  Straight leg raising was negative 
bilaterally with tight hamstrings bilaterally.  The 
veteran had a mildly positive Fabre bilaterally.  There 
was no evidence of muscular atrophy in the lower 
extremities.   
X-rays taken in January 1997 were noted to be significant 
for mild degenerative joint disease.  The impression was 
mild degenerative joint disease.  The examiner noted that 
there was no significant physical finding relating to a 
nerve root compression.  He opined that the veteran's pain 
was mechanical in nature.  He noted that such pain was 
prevalent in the population and was unlikely to be related 
to any strains he may have experienced in service. 

A neurological examination was also carried out in October 
1998.  The veteran reported that he had developed numbness 
and tingling in his feet and hands during service.  He 
complained of occasional shooting pain radiating from his 
back down into his legs and sometimes into the calf.  
Reflex examination revealed 1+ bilateral Achilles reflexes 
and 2+ bilateral patellar reflexes.  Sensory examination 
was intact to proprioception and vibratory sensation.  The 
veteran reported that sensation to pin prick in his feet 
was actually greater than that in the thighs.  Gait and 
station revealed normal toe walk and heel walk.  
Cerebellar examination revealed some mild dystaxia on 
rapid alternating movements and on heel to shin in tandem.  
The impression was possible mild peripheral neuropathy.  
The examiner noted that the veteran's bilateral Achilles 
reflex would be evidence against peripheral neuropathy, 
but that the veteran also had a superimposed lumbosacral 
spinal stenosis with increased reflexes at that level.  He 
recommended an EMG and nerve conduction studies to 
evaluate the possibility of peripheral neuropathy and 
compressive neuropathies in the upper extremities, as well 
as blood work to exclude other potential sources for 
numbness and tingling in the veteran's extremities.  A 
hand written note indicates that the veteran failed to 
report for an EMG in December 1998.

The disability evaluation for the veteran's low back 
disability was increased to 20 percent in December 1998.

In March 2000 the Board remanded the veteran's claim for 
increase so that additional development could be carried 
out.  The RO subsequently contacted the veteran by letter 
and instructed him to identify all health care providers 
who might possess records pertaining to his claim.  No 
response from the veteran is of record.

The RO also sought information pertaining to the veteran's 
receipt of Social Security Administration (SSA) disability 
benefits.  The initial response from SSA in October 2000 
indicates that the medical information requested was 
located in the medical file at the office of hearings and 
appeals and was unavailable at the time.  The RO was 
requested to resubmit its request in 90 days.  In October 
2001 SSA indicated that the veteran was no longer entitled 
to disability benefits and that there was no medical 
evidence available.  

In October 2001 the veteran indicated that his back 
disability was much worse and requested a VA examination.

The veteran was afforded a further VA examination in 
January 2002.  The examiner noted that the claims folder 
was reviewed in the presence of the veteran.  The veteran 
complained of continued low back pain and indicated that 
he occasionally used a cane for ambulation.  He did not 
use a cane on the day of the examination.  The veteran 
also noted that he used Tylenol Extra Strength 
periodically to help alleviate his pain.  He denied loss 
of bowel or bladder control.  He also denied any weakness 
associated with his back disability.  He indicated that he 
had radiation down his left leg but denied paresthesia.  
On physical examination, sural, saphenous, deep peroneal 
and superficial sensation were intact.  Strength was 5/5 
and reflexes in the Achilles and patellar regions were 
symmetrical and intact bilaterally.  Babinski was 
negative.  There was no clonus and straight leg raising 
was negative.  Range of motion testing revealed lateral 
bending to 35 degrees and extension to 30 degrees 
bilaterally.  Forward flexion was to approximately 80 
degrees and rotation was full and intact.  There was some 
mild discomfort in the L5 region but no lumbosacral spasm.  
The veteran complained of a pulling sensation at the limit 
of flexion, but there was no muscle spasm on extreme 
forward bending.  There was no loss of lateral spine 
motion or listing of the spine to the opposite side.  
There was no abnormal mobility on forced motion and there 
was no incoordination with movement.  The examiner opined 
that the veteran's symptoms were related to lumbosacral 
strain.  He noted that such symptoms were very common in 
the general population and stated that the veteran's 
current symptoms included some age-related changes in the 
lumbar spine.  No disability other than lumbosacral strain 
was diagnosed.  X-rays taken in conjunction with the 
examination revealed very minimal degenerative changes of 
the lumbar spine with no fractures, subluxations or 
foraminal narrowing.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations 
are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, a November 2001 letter 
from the RO to the veteran, and the Board's March 2000 
remand, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, and the assistance that VA 
would render in obtaining evidence on the veteran's 
behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records are of record, and 
the RO has afforded the veteran appropriate examinations.  
The RO has attempted to obtain Social Security records 
pertaining to the veteran but has been informed that no 
records are available.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. § 
4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran's lumbosacral strain is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which provides that a 20 percent evaluation is 
warranted or lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  Where symptoms are 
severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.

Diagnostic Code 5292 pertains to limitation of motion of 
the lumbar spine.  Slight limitation of lumbar spine 
motion is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

On review of the merits of this claim, the Board concludes 
that the veteran's lumbosacral strain does not warrant a 
higher evaluation.  In this regard the Board notes that 
while the veteran complains of significant disability 
related to his low back, the objective medical evidence 
does not substantiate the veteran's contentions.  The 
medical evidence shows that the veteran has pain on the 
extremes of motion and that the limitation of motion of 
the veteran's lumbar spine is due to pain.  However, range 
of motion testing has demonstrated that the pain has not 
resulted in limitation of motion which more nearly 
approximates severe than moderate.  The medical evidence 
does not demonstrate the presence of weakness, 
incoordination, or excess fatigability.  The veteran 
alleges that he has periods of exacerbation but no 
substantiating evidence of such exacerbations is of 
record.  In particular, the Board notes that the record 
reflects that the veteran is not receiving treatment for 
his low back disability.  The X-rays taken in conjunction 
with VA examinations reveal only mild degenerative 
changes, with well-maintained joint spaces, no bony 
abnormalities or dislocations and no foraminal narrowing.  
There is no evidence of listing of the whole spine to the 
opposite side or marked limitation of forward bending, nor 
is there evidence of any significant loss of lateral 
motion or any abnormal mobility.  In fact, the most recent 
VA examiner clearly stated that those symptoms did not 
exist.  Accordingly, the Board finds that a rating higher 
than 20 percent for the veteran's lumbosacral strain is 
not warranted under Diagnostic Code 5292 or 5295.  

The Board has considered whether a higher rating is 
available under any other potentially applicable 
diagnostic code and recognizes the veteran's complaints of 
radiating pain.  However, the veteran's complaints of 
radiculopathy are not borne out by the medical evidence of 
record.  The January 1997 examiner noted that the 
veteran's complaints of radiating pain did not comport 
with a true peripheral nerve route distribution.  
Neurological examination in October 1998 included a normal 
sensory examination, with some increased sensation to pin 
prick in the veteran's feet.  The impression at that time 
was possible peripheral neuropathy.  The examiner noted 
only the possibility of compressive neuropathy in the 
upper extremities.  The remaining medical evidence, to 
include the reports of VA medical examinations, does not 
support the presence of radicular symptoms.  Straight leg 
raising has been consistently negative, and the veteran's 
motor and sensory functions have remained intact.  The 
report of the most recent VA examination conducted in 
January 2002 notes the veteran's report of radiating pain, 
but makes no finding regarding that complaint and 
indicates that sensation and motor strength were intact.  
As such, application of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 is not warranted in this case.

Finally, consideration has been given to the assignment of 
a higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1) (2002).  A basis for assigning an 
extra-schedular rating is not shown, however, as the 
record does not indicate, nor has the veteran or his 
representative contended, that the service-connected 
disability has resulted in marked interference with 
employment, necessitated frequent periods of 
hospitalization, or otherwise presented an exceptional or 
unusual disability picture.


ORDER

Entitlement to an increased evaluation for lumbosacral 
strain is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

